UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1349



In Re:   R & E ELECTRONICS, INCORPORATED,

                                                               Debtor.
_________________________


ALGERNON L. BUTLER, JR., Trustee,

                                               Plaintiff - Appellee,

           versus


EDWARD WAYNE MAYORGA; KELLY B. MAYORGA,

                                            Defendants - Appellants,

           and


CHARLIE BROOKSHIRE; EDWARD MAYORGA, SR.,

                                                           Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (MISC-98-34-5, BK-94-3495-8-JRL, AP-96-171-8-L)


Submitted:   October 26, 1999           Decided:     November 17, 1999


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Edward Wayne Mayorga, Kelly B. Mayorga,        Appellants   Pro   Se.
Algernon L. Butler, Jr., Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward and Kelly Mayorga appeal the district court’s order

dismissing their appeal from the bankruptcy court’s order for fail-

ure to comply with Fed. R. Bankr. P. 8006.    Our review of the rec-

ord and the district court’s opinion reveals no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Butler v. Mayorga, Nos. MISC-98-34-5; BK-94-3495-8-JRL; AP-96-171-

8-L (E.D.N.C. Feb. 12, 1999).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                 2